This appeal, by the State, is from an order of the Honorable Robert J. Wheeler, as judge of the Jefferson Circuit Court, in an action of habeas corpus, wherein the two above named appellees were discharged from custody.
After a careful examination of the matters before us, we are clear to the opinion that the order and judgment aforesaid should not be disturbed. We entertain the further opinion that no extended discussion is necessary in this proceeding.
The order of the circuit judge, from which this appeal was taken is in all things affirmed. Godwin v. State, 16 Ala. App. 397,78 So. 313; State of Tennessee v. Hamilton, 28 Ala. App. 587,190 So. 306; Kelley v. State, ante, p. 21, 200 So. 115.
Affirmed.